 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DEBORAH LEE STACHEL, CSBN 230138
 3 Regional Chief Counsel, Region IX
   Social Security Administration
 4 MICHAEL K. MARRIOTT, CSBN 280890
 5 Special Assistant United States Attorney
    160 Spear Street, Suite 800
 6  San Francisco, California 94105
 7 Tel: (415) 977-8985
   Fax: (415) 744-0134
 8 E-mail: Michael.Marriott@ssa.gov
 9 Attorneys for Defendant
10 Meghan O. Lambert, Esq.
11 Osterhout Berger Disability Law, LLC
   521 Cedar Way, Suite 200
12 Oakmont, PA 15139
13 Phone: 412-794-8003
   Meghan@mydisabilityattorney.com
14 CA Bar ID: 258040
15 Attorney for Plaintiff, Frank Uvalles Rodriguez
16
                          UNITED STATES DISTRICT COURT
17                   FOR THE EASTERN DISTRICT OF CALIFORNIA
18
     FRANK UVALLES RODRIGUEZ,              Case No. 2:19-cv-00158-EFB
19
20              Plaintiff,                 STIPULATION AND [PROPOSED]
                                           ORDER FOR THE AWARD OF
21                     v.                  ATTORNEY FEES UNDER THE EQUAL
22                                         ACCESS TO JUSTICE ACT (EAJA)
   ANDREW SAUL,                            28 U.S.C. § 2412(d)
23 Commissioner of Social Security,
24
             Defendant.
25
        TO THE HONORABLE EDMUND F. BRENNAN, MAGISTRATE JUDGE OF
26
   THE UNITED STATES DISTRICT COURT:
27
28
 1         The Parties through their undersigned counsel, subject to the Court’s approval,
 2 stipulate that Plaintiff be awarded attorney fees in the amount of TEN THOUSAND,
 3 TWO HUNDRED DOLLARS and 00/100 ($10,200.00) under the Equal Access to
 4 Justice Act (EAJA), 28 U.S.C. § 2412(d) and costs in the amount of FOUR HUNDRED
 5 DOLLARS ($400.00), to be paid separately from the Judgment Fund. This amount
 6
   represents compensation for all legal services rendered on behalf of Plaintiff by counsel
 7
   in connection with this civil action, in accordance with 28 U.S.C. § 2412(d).
 8
          After the Court issues an order for EAJA fees to Plaintiff, the government will
 9
   consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
10
   Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
11
   to honor the assignment will depend on whether the fees are subject to any offset
12
   allowed under the United States Department of the Treasury’s Offset Program. After
13
   the order for EAJA fees is entered, the government will determine whether they are
14
15 subject to any offset.
16         Fees shall be made payable to Plaintiff, but if the Department of the Treasury

17 determines that Plaintiff does not owe a federal debt, then the government shall cause
18 the payment of fees, expenses and costs to be made directly to counsel, pursuant to the
19 assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
20 counsel, Meghan O. Lambert.
21         This stipulation constitutes a compromise settlement of Plaintiff’s request for
22 EAJA fees, and does not constitute an admission of liability on the part of Defendant
23 under the EAJA. Payment of TEN THOUSAND, TWO HUNDRED DOLLARS and
24 00/100 ($10,200.00) in EAJA attorney fees and FOUR HUNDRED DOLLARS
25 ($400.00) in costs to be paid separately from the Judgment Fund. These payments shall
26
     constitute a complete release from, and bar to, any and all claims that Plaintiff and
27
28
                                                 -2-
1 Plaintiff’s attorney, Meghan O. Lambert, may have relating to EAJA attorney fees in
2 connection with this action.
3          This award is without prejudice to the rights of Plaintiff’s attorney to seek Social
4 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
5 provisions of the EAJA.
6
                                            Respectfully submitted,
7
8
     Dated: January 17, 2020                /s/ Meghan O. Lambert
9                                           MEGHAN O. LAMBERT
10                                          Attorney for Plaintiff

11
     Dated: January 17, 2020                MCGREGOR W. SCOTT
12                                          United States Attorney
13                                          DEBORAH LEE STACHEL
                                            Regional Chief Counsel, Region IX
14                                          Social Security Administration
15
                                        By:    /s/ Michael K, Marriott*
16                                         MICHAEL K. MARRIOTT
17                                         Special Assistant U.S. Attorney
                                           Attorneys for Defendant
18                                         (*Permission to use electronic signature
19                                         obtained via email on 1/17/2020).

20
21 SO ORDERED.
22
     DATE: January 22, 2020.                _______________________________
23                                          HON. EDMUND F. BRENNAN
24                                          United States Magistrate Judge

25
26
27
28
                                                -3-
